Citation Nr: 1232576	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 1998, for grant of service connection for a left knee disability.

2.  Entitlement to an effective date earlier than November 6, 1998, for grant of service connection for a right knee disability.

3.  Entitlement to an effective date earlier than November 6, 1998, for grant of service connection for a lumbosacral spine disability.

4.  Entitlement to an effective date earlier than November 6, 1998, for grant of service connection for a cervical spine disability.

5.  Entitlement to an effective date earlier than November 6, 1998, for grant of service connection for a right shoulder disability.

6.  Entitlement to an effective date earlier than November 6, 1998, for grant of service connection for a left shoulder disability.

7.  Entitlement to an effective date earlier than November 6, 1998, for basic eligibility for Dependents Educational Assistance (DEA).

8.  Entitlement to an effective date earlier than October 9, 2002, for grant of service connection for a right wrist disability.

9.  Entitlement to an effective date earlier than October 9, 2002, for grant of service connection for a left wrist disability.

10.  Entitlement to an effective date earlier than October 9, 2002, for grant of service connection for a disability of the bilateral hands.

11.  Entitlement to an effective date earlier than January 25, 2007, for grant of service connection for loss of use of the bilateral lower extremities.

12.  Entitlement to an effective date earlier than January 25, 2007, for grant of Special Monthly Compensation (SMC) based on loss of use of the bilateral lower extremities.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that granted the benefits shown on the title page, with the effective dates indicated.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for "achy joints" was denied in an unappealed rating decision in October 1945; in a November 2005 decision the Board determined the October 1945 rating decision to be final.

2.  The record shows no unadjudicated or informal claims for service connection between October 1945 and his request to reopen the claim received on November 6, 1998.  

3.  The Veteran's request to reopen claims for service connection for the bilateral wrists and bilateral hands was received on November 6, 1998; entitlement to service connection did not arise until October 9, 2002, the date that disabilities of those joints was first shown.  

5.  Loss of use of the bilateral lower extremities was not demonstrated until January 25, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 6, 1998, for grant of service connection for a left knee disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

2.  The criteria for an effective date earlier than November 6, 1998, for grant of service connection for a right knee disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

3.  The criteria for an effective date earlier than November 6, 1998, for grant of service connection for a lumbosacral spine disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

4.  The criteria for an effective date earlier than November 6, 1998, for grant of service connection for a cervical spine disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

5.  The criteria for an effective date earlier than November 6, 1998, for grant of service connection for a right shoulder disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

6.  The criteria for an effective date earlier than November 6, 1998, for grant of service connection for a left shoulder disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 
 
7.  The criteria for award of DEA earlier than November 6, 1998, are not met.  38 U.S.C.A. § 5113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3040, 21.3046 (2011). 

8.  The criteria are not met for an effective date earlier than October 9, 2002, for grant of service connection for a right wrist disability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

9.  The criteria are not met for an effective date earlier than October 9, 2002, for grant of service connection for a left wrist disability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

10.  The criteria are not met for an effective date earlier than October 9, 2002, for grant of service connection for a disability of the bilateral hands.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

11.  The criteria are not met for an effective date earlier than January 25, 2007, for grant of service connection for loss of use of the bilateral lower extremities.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

12.  The criteria are not met for an effective date earlier than January 25, 2007, for grant of SMC based on loss of use of the bilateral lower extremities.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the duty to notify, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The issues do not turn on the level of current disability, and therefore, remand for new examination is not appropriate.  The Veteran has been advised of his entitlement to a hearing before the RO's Decision Review Officer or before the Board but he has not requested a hearing.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Effective Dates for Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for arthritis that became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a).

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3.5 inches (8.9 cm.) or more, will be taken as loss of use of the foot involved.  38 C.F.R. § 4.63.
 
The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Applicable criteria provide that the effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Evidence and Analysis

The record reflects the Veteran's original claims file was lost and was rebuilt in September 1985.  However, the rebuilt claims file contains the Veteran's service treatment records (STRs) and also contains the Veteran's original 1945 postwar VA disability claim, in which he requested compensation for aching joints and varicose veins in the legs.  The file contains a VA rating decision in October 1945, in which the RO granted service connection for varicose veins of the bilateral lower extremities but denied service connection for residuals of aching joints, based on a determination that no residuals had been found on the service discharge examination.  The Veteran was notified of the decision by a letter in October 1945; the letter advised him of his right to appeal the decision to the Board but there is no indication the Veteran did so.

There is also no indication the Veteran submitted evidence material to the claimed joint disability within the first year after the rating decision, or that any material evidence was constructively before VA at that time.  

The Board also notes that in its November 2005 decision, it found the October 1945 rating decision to be final.  Accordingly, in the absence of any additional service treatment records, as to the issues decided herein, the criteria of 38 C.F.R. § 3.400 apply, and the effective date of service connection shall be the date the request to reopen was received or the date entitlement arose, whichever is later.

The Veteran filed a claim on November 6, 1998, requesting increased rating for the service-connected varicose veins of the bilateral lower extremities and also requesting reexamination for residuals of arthritis.  In August 1999 the RO issued a rating decision that denied reopening of the previously-denied claim for service connection, and the Veteran appealed that decision to the Board.  The Board reopened the claim in November 2005, and in January 2008 the Board granted service connection for calcium pyrophosphate deposition disease with osteoarthritis of multiple joints.  The July 2008 rating decision now on appeal implemented the Board's decision by assigning the disability ratings and effective dates shown on the title page.

The Veteran now asserts he should be awarded an earlier effective date because he claims to have "continuously pursued" the benefit that was ultimately granted (in this case, service connection), citing Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (which directed VA to consider whether a claimant was entitled to earlier effective date for individual unemployability prior to the date his formal claim was received).  However, there is no indication that the Veteran continuously pursued the question of entitlement to a joint disorder between October 1945 and November 1998.  In that regard, following the October 1945 rating decision the Veteran requested reconsideration of the rating that had been assigned to the varicose veins disability (increased rating was subsequently denied by the RO in December 1945) but he did not appeal the denial of service connection for a joint disability.  Thereafter, he filed a request for increased rating for the varicose veins disability in May 1946 that was denied by a rating decision in September 1946; neither the claim nor the rating decision addressed the joints.  In April 1954 the Veteran requested service connection for fungus infection, which was denied by a rating decision in July 1954; again, there was no mention of the joints.  

Private medical records that were apparently received in 1999, showed degenerative joint disease (DJD) of the left knee in October 1988, but a private treatment record about which VA had no knowledge does not constitute an informal claim for service connection for a left knee disorder.

A VA examination of the Veteran was conducted on November 5, 1998.  This examination was of the arteries and veins and was indicated to be in connection with an increased evaluation.  It included a diagnosis of arthritis of unknown etiology in the bilateral shoulders, knees, hips, cervical spine and right elbow.  The next day, November 6, 1998, the RO received the claim for which service connection was eventually granted.  

Of note, the November 5, 1998, examination cited above is silent in regard to the wrists and hands, and showed the Veteran to be capable of ambulating with a cane or walker (thus, loss of use of the lower extremities was not yet shown).

In regard to the bilateral wrists and hands, the earliest clinical evidence of arthritis in those joints is found in a VA rheumatology note October 9, 2002, which showed an impression of active synovitis of the bilateral wrists and metacarpophalangeal (MCP) joints.  An earlier VA neurology note dated in August 2000 had noted the Veteran complaining of severe pain with pressure to the wrists, but no diagnosis was rendered at the time (there was clinical notation of history of prior surgery for bilateral carpal tunnel syndrome in 1974).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  There being no diagnosed disorder of the bilateral hands and wrists prior to October 9, 2002, that date is the date entitlement arose and is the appropriate date for service connection for those joints.

Of note, the October 9, 2002, treatment note cited above stated the Veteran was still able to ambulate, although he walked with a cane and needed help to rise from a chair.  Thus, loss of use of the lower extremities was not yet shown.

Thereafter, a VA compensation and pension (C&P) examination in January 2005 showed the Veteran to still be able to ambulate slowly using a cane.  A VA nurse's note in June 2005 stated the Veteran was ambulatory with a walker at a slow but steady gait.  A VA C&P examination in November 2005 reflected the Veteran to be able to walk about a block before needing to rest.  A VA C&P examination in December 2006 stated the Veteran ambulated at home with a cane or walker but  used a wheelchair when out of the house, if available; he was noted on examination to be ambulatory with a slow gait.  The Board finds these medical treatment notes to be affirmative evidence that the Veteran had use of his bilateral lower extremities through December 2006.

Loss of use bilateral lower extremities was granted effective from the date of a VA C&P examination on January 25, 2007, which documented the Veteran to be unable to do any prolonged standing, walking or sitting; he was currently using a wheelchair and was unable to use crutches due to his shoulder disabilities.  The Veteran was unable to rise from his wheelchair without assistance and could not stand very long before he had to resume his seat; he also had poor balance.  Based on the VA examination cited above, the RO discontinued the previous ratings relating to the lower extremities (varicose veins of the left and right legs, rated at 40 percent each but subject to the bilateral factor of 6.4 percent) and assigned a rating for loss of use of the bilateral lower extremities as being more advantageous to the Veteran.

In view of the foregoing, it is clear the appropriate effective date for service connection for left knee disability, right knee disability, lumbosacral spine disability, cervical spine disability, right shoulder disability, and left shoulder disability is the date of the Veteran's claim to reopen, received November 6, 1998.  Likewise, since the claimed disability of the bilateral wrists and hands were first shown after the claim to reopen, on October 9, 2002, that date (Oct. 9, 2002) is the date entitlement arose, and an earlier effective date for those disabilities is not warranted.  Furthermore, the currently-assigned effective date for service connection for loss of use of the bilateral lower extremities, January 25, 2007, is appropriate because the evidence of record does not show actual loss of use prior to that date.  It is accordingly the date the entitlement arose.

Other Effective Dates

Dependents' Educational Assistance (DEA)

A dependent's entitlement to DEA is derived inter alia from a veteran who has a permanent and total service-connected disability.  Thus, the Veteran's entitlement to DEA benefits is based on the date on which he had a total and permanent rating.

The currently-assigned date of November 6, 1998, was assigned because that date was the date the Veteran's various service-connected disabilities totaled 100 percent.  The Board's decision herein does not change that result and because the Veteran's combined rating for service-connected disabilities totaled 100 percent effective from November 6, 1998, an earlier effective date for DEA is denied.  

Special Monthly Compensation (SMC)

SMC is paid  under the provisions of 38 U.S.C.A. § 1114, subsection (l), for anatomical loss or loss of use of both feet or being permanently bedridden and helpless as to be in need of regular aid and attendance.  SMC is paid under subsection (m) for loss of use of both legs at a level preventing natural knee action.  SMC is paid at an intermediate rate between subsection (l) and subsection (m) where a claimant who is entitled to SMC at the (l) rate has an additional service-connected disability or combinations of disabilities independently ratable at 50 percent or more.  38 C.F.R. § 3.350(f)(3).

The Veteran in this case has been granted SMC at the intermediate rate based on loss of use of the bilateral lower extremities effective from January 25, 2007, which establishes entitlement to SMC at the (l) rate.  Based on his additional service-connected disabilities (arthritis of other joints, psychiatric disability, hearing loss and tinnitus) he was awarded a higher rate intermediate between (l) and (m).

The threshold criterion for SMC at the assigned rate in this case is loss of use of the bilateral lower extremities.  The Board has found above that such disability was not found prior to January 25, 2007.  Accordingly, an earlier effective date for SMC cannot be considered.  


ORDER

An effective date earlier than November 6, 1998, for service connection for a left knee disability is denied.  
 
An effective date earlier than November 6, 1998, for service connection for a right knee disability is denied.

An effective date earlier than November 6, 1998, for service connection for a lumbosacral spine disability is denied.

An effective date earlier than November 6, 1998, for service connection for a cervical spine disability is denied.

An effective date earlier than November 6, 1998, for service connection for a right shoulder disability is denied.

An effective date earlier than November 6, 1998, for service connection for a left shoulder disability is denied.

An effective date earlier than November 6, 1998, for basic eligibility for Dependents Educational Assistance (DEA) is denied.

An effective date earlier than October 9, 2002, for service connection for a right wrist disability is denied.

An effective date earlier than October 9, 2002, for service connection for a left wrist disability is denied.

An effective date earlier than October 9, 2002, for service connection for a disability of the bilateral hands is denied.

An effective date earlier than January 25, 2007, for service connection for loss of use of the bilateral lower extremities is denied.

An effective date earlier than January 25, 2007, for SMC based on loss of use of the bilateral lower extremities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


